STONE, J.
The petitioner produced before the circuit judge a certificate of discharge, signed by the medical board for the examination of conscripts for the proper district, which declared said petitioner “exempt from service, or any further examination, unless specially ordered by the medical board for examination of conscripts for the district in which said Davis Gaffney resides, or by the commandant of conscripts for the State, or by the bureau of conscription.” This certificate was dated October 20th, 1864. Petitioner had received a similar certificate in July, 1863. After this, to-wit, in December, 1864, petitioner was ordered by Lieut. Barton, inspector of conscription of the 6th congressional district of Alabama, for examination before the medical board at “Camp Watts,” Alabama. Belying on his discharge for permanent disability, stated above, the petitioner, denying his liability to be again carried before a medical board, applied for a habeas corpus to obtain his release from the custody of the enrolling officer. The circuit judge refused to discharge him.
The act of congress, approved February 17th, 1864, declares exempt from military service “all who shall be held unfit for military service, under rules to be prescribed by the secretary of war.” — Acts of 1st congress, 4th session, p. 213. Under the authority of this clause, the war department, in general order No. 81, October 14th, 1864, issued and published the following order: “Generals commanding reserves in the several states will, without delay, select and send officers, one to each congressional district, empowered to summon, and, after inspection, forward to the camps of instruction, all persons holding certificates of permanent *613disability; and such persons assigned to light duty, as in his judgment appear likely to be adjudged qualified for active service. All such as may, upon examination, be pronounced by select medical boards so qualified, will be assigned to duty in the field. The inspectors of conscription may be charged with this additional duty, in the absence of other suitable officers.”
Under this order, Lieut. Barton, the inspector of conscription for the sixth district, has been, by the general in command of the reserve forces in this State, charged with the execution of the duties it enjoins.&wkey;3ee general order No. 148, from Major-General Withers, commanding reserves in Alabama.
■ This plain statement of rules clearly shows that, although the petitioner had and exhibited his certificate of discharge for permanent disability, still the inspector of conscription, charged with the execution of the duties enjoined by general order No. 81, (series of 1864,) was authorized to order him again before a medical board, for further examination. Such order was within the very letter of his discharge, and within the letter of the regulations made and published'for the execution of the act of congress. There is, therefore, nothing in this point of the case.
[2.] The other ground on which the petitioner seeks his discharge, was considered and ruled adversely to him, in the case of Ex parte Watts, at the present term.
Writ of habeas corpus refused.